EXHIBIT 10.90


EXTENSION AGREEMENT


This Extension Agreement (this “Agreement”), dated as of March 1, 2011, is
entered into by and among Location Based Technologies, Inc., (“Borrower”) and
Rotary Partners, LLC, (“Holder”).


RECITALS:
 
WHEREAS, the Holder has loaned $100,000 to the Borrower as of the effective date
of this Extension Agreement, evidenced by a Promissory Note Agreement dated May
19, 2010 with an original maturity date of December 13, 2010 (“Note”) and by
this Extension Agreement dated March 1, 2011 hereby extending the maturity date
to March 31, 2011; and


WHEREAS, the Borrower and Holder agree to further extend the maturity date of
the Note in accordance with the terms hereof.


AGREEMENT:


NOW THEREFORE, in consideration of the foregoing premises and the mutual
covenants set forth in this Agreement, and for other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto agree as follows:


1.    Extension of Maturity Date. The Maturity Date under the Note is hereby
extended for an additional time until March 31, 2011.
 
2.    Conversion Payment.  Holder shall receive the principal and accrued
interest, with the funds going first to the accrued interest and the balance to
the principal until paid in full.


3.    Shares.  Rotary Partners, LLC shall receive 100,000 shares of the
Company’s restricted Common Stock.


4.    Full Force and Effect.  Except as otherwise expressly provided herein, the
Note dated May 19, 2010, shall remain in full force and effect.  Except for any
waivers and modifications contained herein, this Agreement shall not in any way
waive or prejudice any of the rights or obligations of the Holder or the
Borrower under the Note, under any law, in equity or otherwise, and such waivers
and modifications shall not constitute a waiver or modification of any other
provision of the Note nor a waiver or modification of any subsequent default or
breach of any obligation of the Borrower or of any subsequent right of the
Holder.
  
 
1

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the parties have executed and delivered this Agreement as of
March 1, 2011.
 
 
The “Borrower”
 

                             

Location Based Technologies, Inc.






The “Holder”
 

                    Stephen Funk        

 
 
 
2